United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3849
                                  ___________

Alexej Herbert Sesterheim,            *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the Board
                                      * of Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States,                    *    [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                             Submitted: August 5, 2004
                                Filed: August 5, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Alexej Sesterheim, a German citizen, petitions for review of an order of the
Board of Immigration Appeals affirming an Immigration Judge’s (IJ’s) denial of his
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Having carefully reviewed the record, we deny the petition.

       We lack jurisdiction to review the IJ’s conclusion that Sesterheim’s asylum
application was untimely and that he did not show extraordinary circumstances
relating to his delay in seeking asylum. See 8 U.S.C. § 1158(a)(3); Ngure v.
Ashcroft, 367 F.3d 975, 988-89 (8th Cir. 2004). We agree with the IJ that Sesterheim
was not entitled to withholding of removal, because he failed to demonstrate a clear
probability that he would be persecuted based on one of the enumerated grounds if
removed to Germany. See 8 U.S.C. § 1231(b)(3); Tawm v. Ashcroft, 363 F.3d 740,
744 (8th Cir. 2004) (for withholding of removal, alien must present evidence that it
is more likely than not he would be persecuted if returned to country of removal). We
also uphold the IJ’s separate denial of CAT relief. See 8 C.F.R. § 208.16(c)(2) (2004)
(under CAT, applicant has burden to show it is more likely than not that he would be
tortured if removed to proposed country of return).

      Accordingly, we deny Sesterheim’s petition for review.
                     ______________________________




                                         -2-